DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 13-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the process of burning" in line 11 and “the grilling surface” in line 12. There is insufficient antecedent basis for this limitation in the claim. It is unclear if the claims require that the scraper comprise a groove portion in the conformable scraping edge or if this occurs after a process of use.
Claim 17 recites the limitation "the process of burning" in line 14 and “the grilling surface” in line 15. There is insufficient antecedent basis for this limitation in the claim. 
In claim 17 line 15 it is further unclear what is meant by “…resulting in the grooves being burned”. Line 13 requires “one or more grooves” so the number of grooves required in line 15 is inconsistent. With regards to the phrase “resulting in the grooves being burned”, could this also mean that the grooves are already formed and then are burned?
Claim 21 recites the limitation "the process of burning" in line 11 and “the grilling surface” in line 12. There is insufficient antecedent basis for this limitation in the claim. It is unclear if the claims require that the scraper comprise a groove portion in the conformable scraping edge or if this occurs after a process of use.
Claim 24 recites the limitation "the process of burning" in line 11 and “the grilling surface” in line 12. There is insufficient antecedent basis for this limitation in the claim. Is the “process of burning” a step of manufacture for the grooves or is the grooved scraping edge present in the conformable scraping edge initial state?
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
2.	Claims 13-14 and 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Roberts, GB 202,236 as evidenced by “DK Science: Chemical Reactions”.
	Regarding claims 13, 21, Roberts discloses the claimed invention including a pan scraper body made of a wood (Lines 8-14), the scraper body having a manipulation end (end including 5 as shown in Figure 1), a scraping end (end at 2 as shown in Figure 1), an upper surface and a lower surface (Figure 2), wherein the lower surface includes a tapered scraping surface that terminates at the scraping end to define a conformable scraping edge (Figures 1-2), the scraper body defines a central grasping surface arranged between the manipulation end and scraping end (grip at 4), the central grasping surface having a reduced width as compared to the scraping end (Figure 1). Regarding claims 14 and 21, the manipulation end further includes an aperture (5). Further regarding claim 21, the central grasping surface has a reduced width as compared to the scraping end (Figure 1) and the conformable scraping edge defines an initial substantially straight scraping edge (Figure 1).
	Roberts does not disclose a process of burning wood to result in grooved portion but does disclose that the scraper body is made of a wood (Lines 8-14). Wood is a material that when it undergoes a process of burning will begin to combust and change in response to a heat source, resulting in a change in the properties of the wood where the burning took place (see Page 3 under the heading “Burning” of “DK Science: Chemical Reactions”). The process of burning results in a chemical change in properties of the wood as well as a physical change, including ash being created. The physical breakdown of wood into ash would inherently form, at the very least, a microscopic amount of “grooves” (or broken surface) where the wood underwent a physical change.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the use of the scraper of Roberts so that when the wooden blade is scraping a heated pan or surface that in response to the heat causes a process of burning to initiate resulting in groove portion at the scraping edge.
3.	Claims 15 and 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Roberts, GB 202,236 as evidenced by “DK Science: Chemical Reactions” in further view of Whitaker, US 6,061,862.
	Roberts discloses all elements previously mentioned above, but does not disclose that the manipulation end also includes a hook that is configured to couple to the aperture.
	Whitaker teaches a similar grilling cleaning tool that includes a manipulation end (22) with an aperture (unlabeled, Figures 1 and 5-6) that is integrally coupled to a hook (48, see Figures 1-2, 5-7), the hook is used to hang the cleaning tool on a bracket (Column 3 Lines 53-59).
	It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the manipulation end of Roberts to also include a hook configured to couple to the aperture, as taught by Whitaker, in order to hang the cleaning tool on a bracket when not in use.
4.	Claims 16 and 23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Roberts, GB 202,236 as evidenced by “DK Science: Chemical Reactions”, in further view of Floyd, US 6,485,074.
	Roberts discloses all elements previously mentioned above, but does not disclose that the manipulation end also includes a lanyard that is configured to couple to the aperture.
	Floyd teaches a similar grilling cleaning tool that includes a manipulation end (20) with an aperture (unlabeled, Figure 3) that is coupled to a lanyard (26, see Figures 1-3), the lanyard is used to hang the cleaning tool for storing (Column 2 Lines 56-64).
	It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the manipulation end of Roberts to also include a lanyard configured to couple to the aperture, as taught by Floyd, in order to hang the cleaning tool for storage.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 11,109,711. Although the claims at issue are not identical, they are not patentably distinct from each other because most of the limitations of claim 10 of ‘711 anticipate those of claim 13. Claim 13 of the present application states that the central grasping surface has “a reduced thickness” whereas claim 10 of ‘711 states that the central grasping surface has “a reduced width.” Also, claim 13 uses the phrase “conformable scraping edge” and claim 10 of ‘711 uses the phrase “transitional scraping edge” in describing the edge where a plurality of grooves are formed by or are a result of a process of burning. It would have been obvious for one of ordinary skill in the art to provide the reduced thickness of the present application to be measured in a width direction and that the transitional edge to be interpreted as conformable as the edges undergo a change of shape during the process of burning.
6.	Claim 24 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 11,109,711. Although the claims at issue are not identical, they are not patentably distinct from each other because most of the limitations of claim 10 of ‘711 anticipate those of claim 24. Claim 24 of the present application states that the central grasping surface has “a reduced thickness” whereas claim 10 of ‘711 states that the central grasping surface has “a reduced width.” Also, claim 24 uses the phrase “conformable scraping edge” and claim 10 of ‘711 uses the phrase “transitional scraping edge” in describing the edge where a plurality of grooves are formed by or are a result of a process of burning. It would have been obvious for one of ordinary skill in the art to provide the reduced thickness of the present application to be measured in a width direction and that the transitional edge to be interpreted as conformable as the edges undergo a change of shape during the process of burning.
7.	Claim 28 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 11,109,711. Although the claims at issue are not identical, they are not patentably distinct from each other because most of the limitations of claim 10 of ‘711 anticipate those of claim 24. Claim 28 uses the phrase “conformable scraping edge” and claim 10 of ‘711 uses the phrase “transitional scraping edge” in describing the edge where a plurality of grooves are formed by or are a result of a process of burning. It would have been obvious for one of ordinary skill in the art to be interpreted as conformable as the edges undergo a change of shape during the process of burning.
Response to Arguments
8.	Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	The Applicant points to allowable subject matter from the parent application, this subject matter is in regards to the grooves of the scraper being formed by a process of burning. It is noted that the amended version of claims of 10 May 2022 does not include the same claim language considered as allowable in the parent application. The newly added limitation is not linked to the structural limitations in a definite manner. See also the rejections under 35 USC 112 2nd paragraph. The “process of burning” described in claim 13 can be interpreted as a method of intended use. A suggestion may be to add language along the lines of “the conformable scraping edge is made by a process of burning a groove portion on an initial scraping edge with a grilling surface having a profile and spacing between grates thereof”. In claims 17 and 21, it is not clear if the “process of burning” a step of manufacture for the grooves or is the grooved scraping edge present in the conformable scraping edge initial state.
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CA 3012375 to Antunes is cited as being relevant as it discloses a similar tool for cleaning a grill grate using conformable material (Abstract, Figures). Antunes has an effective filing date after the present application.
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura C Guidotti whose telephone number is (571)272-1272. The examiner can normally be reached typically M-F, 6am-9am, 10am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



lcg